Citation Nr: 1722574	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from May 1961 to May 1964.  The Veteran died in September 2006.  The appellant is requesting VA recognition of status as the surviving spouse of the Veteran.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2008 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, with jurisdiction over the matter later transferred to the RO located in Atlanta, Georgia.  The Board has twice remanded this matter.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2016 remand clearly directed that the appellant's current address of record be verified, to be followed by appropriate action to schedule a Travel Board hearing before a Veterans Law Judge at the local RO. 
  
Whereas the first objective was completed, and the appellant was placed on a list of individuals awaiting the next available Travel Board hearing, the hearing had not transpired by time of April 2017 recertification of this case to the Board.  It is the province of the RO to schedule hearings at VA field facilities.  See 38 C.F.R. § 20.704 (2016).  The past remand clearly requested this occur.  See Stegall v. West, 11 Vet. App. 268 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).   The case must be remanded to ensure due process.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the RO at the earliest opportunity, and notify the appellant of the date, time and location of this hearing (based on the latest residential address of record that was recently confirmed).  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the appellant changes her mind and withdraws her request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




